16

25
26
aq
28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 1 of 55

 

Clerk of the Court
May 2, 2020
Page 1 of 55
EDWARD W. ORR
DARLENE D. ORR
122 Ridge Road
Terryville, CT 06786
Sent via Certified Mail:!
7015 3010 0000 4384 3212 &,
May 2, 2020 Ai, € &
ee €
ft, 1 OY pe, f f fs .
Clerk of the Court "efi LE “Qe,
United States District Court for the HS ”
Northern District of California BBL,
450 Golden Gate Avenue “ PM
San Francisco, CA 94102

SUBJECT: IN RE APPLE INC. DEVICE PERFORMANCE
LITIGATION, CASE NO. 18- MD-2827-EJD

OBJECTION TO CONFLICT OF INTEREST
OF COTCHETT PITRE & MCCARTHY, LLP;
REQUEST FOR DISQUALIFICATION OF
PLAINTIFFS’ COUNSEL

 

! Please note that, per communications ftom the Court to Orr (including, but not limited to, an email
to Orr from the Court, via Ms. Kathleen Shambaugh [Chief Deputy of Operations]), Orr was
specifically instructed to mail his Objection to the San Francisco address above, rather than to the San
Jose address below.

Clerk of the Court

United States District Court for the
Northern District of California

San Jose Division

280 South 1* Street

San Jose, CA 95113

The undersigned intend to appear at the Final Fairness Hearing, and respectfuily request permission
from the Court to speak.

Page 1 of 55

 
16
17
18
i9

Clerk of the Court
May 2, 2020
Page 2 of 55

Dear Sir or Madam:

 

Page 2 of 55

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 2 of 55

(THE OBJECTORS’ CONTACT
INFORMATION IS AS FOLLOWS: Edward W.
Otr and Darlene D. Orr; 122 Ridge Road,
Terryville, CT 06786 [Telephone: 203-658-4977]
[Email eanddorr2@gmail.com])

Signatures of the Objectors are shown at the
conclusion of this cover letter, in which reasons
for objection are delineated.

Please note that proof of class membership is
shown in the attached Exhibit “R.”

1. Cotchett, Pitre & McCarthy, LLP have two major conflicts of interest, any

one of which constitutes more than sufficient grounds for disqualification.”

2. In the first place, it is not fair for Cotchett, Pitre & McCarthy, LLP to

represent Apple in another case, when it is fighting Apple in the instant case.

3. AS shown m Exhibits “A,” “B,” “Cc,” “D,” “EB”, “FF,” “G,” “H,” “yy” and “Ss,
“W,” and “X” below, the Plaintiffs’ attorneys — Cotchett, Pitre & McCarthy,
LLP — not only have a very major conflict of interest, as the firm has

apparently actually represented (and_still represents’ Apple (in IN_RE:

2 Under this Court’s rules and/or under California Rules for Professional Conduct (please see attached
Exhibit “T); ABA Model Rules for Professional Conduct (Rule 1.16 “Declining or Terminating
Representation”) (please see Exhibit “U); three additional ABA Model Rules for Professional
Conduct (Rule 1.17 “Conflict of interest: Current Clients”), Rule 1.7: “Conflict of Interest; Current
Clients — Comment”, Rule 1.8: “Current Clients: Specific Rules” (please see Exhibit “V”), et al.

3 Please note, also, that as shown in one or more exhibits, it is also quite significant that often the
“Direct” and “Indirect” purchaser case details in the Lithium case were often interwoven together, and

 
wd

8

9
10
ul
12
13
14.
15
16

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 3 of 55
Clerk of the Court

May 2, 2020

Page 3 of 55
LITHIUM ION BATTERIES ANTITRUST LITIGATION: Case No. 4:13-
md-02420-YGR (MDL) (Northern District California)), but the firm has
apparently also had numerous occasions of unfair and unwarranted access to
numerous confidential files relating to_Apple’s battery business (and other
aspects of Apple’s business), even going so far as to have access to aspects of
joint discovery (regarding both direct and indirect purchasers) about Apple’s
batteries, systems, and/or related — all of which is not only unfair, but which
may possibly help account for the firm’s highly unusual and extremely
cavalier attitude’ in this case — an attitude which has even gone so far as to

garner formal sanctions” from the Honorable Judge Edward Davila.

 

on purpose, by the court and/or by the parties, etc. Numerous exhibits illustrate Cotchett, Pitre &
McCarthy, LLP’s integral involvement in representing Apple.

4 An attitude which is unfair to both Plaintiffs and to Apple.
5 Excerpts from the Court’s Order (ECF-350) follow:

The Court expressed its disappointment with the parties, and with Mr. Cotchett and
Mr. Molumphy in particular, at the hearing held on May 30, 2019. This order
follows.

Apple moves the Court to disqualify Mr. Cotchett and Mr. Molumphy as Co-Lead
Counsel for Plaintiffs and to prohibit them from accessing material produced and
designated by Apple as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY” under the stipulated protective order (“Protected
Material”). See Dkt, No. 224 (the “Protective Order”). At oral argument, Apple
requested that, in the alternative, the Court at least fashion a strong sanction to
“send[] a message.” See May 30, 2019 Hi’g. Tr. at 18:1-5. The allegations
underlying Plaintiffs’ claims, which are not pertinent to this motion, are recounted
in the Court’s previous orders on Apple’s motions to dismiss. See Dkt. Nos. 219,
315.

A court may disqualify counsel when that court finds “(1) a clear violation of the
professional rules of conduct, (2) which affects the public view of the judicial
system or the integrity of the court, and (3) which is serious enough to outweigh the
parties’ interests in counsel of their choice.” Hernandez v. Best Buy Stores, L.P.,
2015 WL 7176352, at #3 (S.D. Cal. Nov. 13, 2015) (citations omitted). Sanctions
under Federal Rule of Civil Procedure 37 are appropriate “where a party has
violated a discovery order, including a protective order.” Life Techs. Corp. v.
Biosearch Techs., Inc., 2012 WL 1600393, at *8 (N.D. Cal. May 7, 2012). “A court
need not find bad faith before imposing sanctions for violations of Rule 37.” Oracle

Page 3 of 55

 

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 4 of 55

 

 

Clerk of the Court
May 2, 2020
Page 4 of 55
1
2
3 USA, Inc. v. SAP AG, 264 F.R.D, 541, 545 (NLD, Cai. 2009). “On motion or on its
own, the court may issue any just orders, including those authorized by Rule 37, ifa
4 party or its attorney: ... fails to obey a... pretrial order.” Fed. R. Civ. P. 16(£)(1).
A court may also “may issue sanctions under its inherent power, but only upon a
5 showing of bad faith.” Life Techs., 2012 WL 1600393, at *9,...

6
__. The Court now turns to Mr. Cotchett and Mr. Molumphy. Unlike Mr. Cotchett,
q Mr. Molumphy did not directly quote from Protected Material, but rather related
information derived from Protected Material in an effort to describe how the
3 Second Amended Complaint differed from the previous complaint. See May 30,
2019 Hr’g. Tr. at 33:17-23, 34:9-25. While the Court finds that his actions violated
9 the Protective Order, the Court will give Mr. Molumphy the benefit of the doubt
that his violation was not willful but arose out of a “difference in understanding as

 

 

16 to § 14.7.” dd. at 33:1-2. The facts relating to Mr. Cotchett are different though. Mr,
Cotchett signed the administrative motion to file the Confidential Documents under
it seal, indicating that he knew they were Protected Material. Dkt. No, 279. At the
March 7, 2019 hearing, he quoted directly from them. And at the May 30, 2019
12 hearing—after the conferences between the parties on this matter and full briefing
on the instant Motion for Sanctions—he again began to read aloud from Protected
13 Material. Mr. Cotchett’s actions, if not willful, display a fundamental lack of
14 understanding of the Protective Order.
15 However, the Court finds that disqualifying Mr. Cotchett and Mr. Molumphy or
prohibiting them from accessing Protected Material would be too severe a sanction
16 at this time. Instead, the Court orders as follows: Plaintiffs shall not submit any
billing requests for any work related to this issue including but not limited to
\7 reviewing Apple’s motion and reply, preparing Plaintiffs’ opposition, or preparing
or attending the May 30, 2019 hearing. Should this litigation result in an award of
18 attorneys’ fees to Plaintiffs, the Court will deduct from that award all of Apple’s
costs and fees related to this issue, including but not limited to preparing its motion
19 and reply, reviewing Plaintiffs’ opposition, and preparing for and attending the May
30, hearing. Going forward in this litigation, Mr. Cotchett will not argue motions
24 before this Court without the Court’s prior permission. He shall file such requests
for permission before the hearing. The Court admonishes Mr. Molumphy to abide
21 by the Protective Order and the Court’s interpretation of § 14.7 during all future
appearances before the Court. Further disclosure of Protected Material by any party
22 or attorney will be grounds for greater sanctions.
23
IT IS SO ORDERED.
24
25 Dated: June 14, 2019
26
27 EDWARD J. DAVILA
United States District Judge
28

Page 4 of 55

 

 

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 5 of 55

 

 

Clerk of the Court
May 2, 2020
Page 5 of 55
1
2
3 EXHIBIT “A”:
A
5 ECF-257: (in IN_RE: LITHIUM ION BATTERIES ANTITRUST
6 LITIGATION) (HEREAFTER REFERENCED AS “LITHIUM”)
7
& As a matter of background here, please note that Cotchett, Pitre &
9 McCarthy, LLP apparently represented (and still represents) Apple in
10 the aforementioned casc, with such representation being against
i numerous defendants, one of which is Samsung SDI America, Inc., as
ie shown in the excerpt (page 19 of 73) below:
13 }
14

For example, Defendant Samsung SDI America, Inc.
15 stationed sales and marketing personnel in Los
Angeles, Chicago, Austin, and Houston to be

16 responsible for Dell [as a Plaintiff], APPLE [AS
V7 A PLAINTIFF], Labi26 [as a Plaintiff],
18 Garmin [as a Plaintiff], Palm [as a Plaintiff}, Black &
Decker [as a Plaintiff], Hewlett-Packard (“HP”) [as a
19 Plaintiff], Motorola [as a Plaintiff, and other
accounts [as Plaintiffs].
20
21

Those United States-based personnel reported to Y.A.
22, Oh, who served simultaneously as the President_of
Samsung SDI America, Inc. and as the Vice President

 

 

 

23 for North America of Samsung SDI Co., Ltd. Sanyo
24.
20
6 This document was formally designated as “Direct Purchaser Plaintiffs’ Consolidated Amended

26 Complaint...,” and, as mentioned previously, please note the following:
94 As shown in one or more exhibits, it is also quite significant that often the

“Direct” and “Indirect” purchaser case details in the Lithium case were often
99 interwoven together, and on purpose, by the court and/or by the parties, etc.

 

Page 5 of 55

 

 

 
wk

eS Cf sb oS

10
il
t2
13
i4

16

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 6 of 55

Clerk of the Court
May 2, 2020
Page 6 of 55

Page 6 of 55

similarly stationed sales and engineering personnel in
Texas to support the HP and Del! accounts, and in
Chicago to support the Motorola and Black é Decker
accounts.

Sony also responded to its United States customers’
demands for lower prices by dispatching business and
engineering personnel to its offices in the United
States.

65. The activities of Defendants in connection with
the production, sale, and/or importation of Lithium
Ion Batteries and Lithium Ion Battery Products, and
the conduct of Defendants and their co-conspirators
as alleged in this Complaint:

(a) constituted United States domestic
interstate trade or commerce;

(b) constituted United States import trade or
import commerce; and/or

(c) were within the flow of and had a direct,
substantial, and reasonably foreseeable effect
on United States domestic trade or commerce
and/or United States import trade or
commerce.

Given the marketing, importation, and sales by
Defendants of Lithium Ion Batteries and Lithium Ion
Battery Products in the United States, and_the
volume of affected commerce, as alleged in this
Complaint, such effects were direct and substantial.

[Underlining; emphasis; capitalization of the word
“Apple”; and internal paragraph division supplied. |

 

 
15
16

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 7 of 55

Clerk of the Court
May 2, 2020
Page 7 of 55

On page 44 of 73 of this same document, Apple is again very prominently
mentioned, as will be shown in just a moment, in an example mentioning
additional defendants working against Apple — keeping in mind that Cotchett,
Pitre & McCarthy, LLP was (and still is) working for Apple and was (and

still is) representing Apple (!):

IN FACT, IN AN UPCOMING EXHIBIT (EXHIBIT “B”), WHICH IS
COTCHETT, PITRE & MCCARTHY, LLP’S VERY OWN “FIRM
RESUME,” THE FIRM ITSELF PROUDLY STATES, ON PAGE 2
THEREOF:

“In re Lithium Batteries Antitrust Litigation USDC,

Northern District of California:

The Court appointed CPM as Co-Lead Counsel on behalf of

direct purchasers [SUCH AS APPLE, AS SHOWN

PREVIOUSLY] of lithium-ion rechargeable batteries that

defendants allegedly conspired to fix the price.

[Underlining supplied]

Shown below, as proof positive of the fact that Apple itself was being

represented by Cotchett, Pitre & McCarthy, LLP, is a direct statement

Page 7 of 55

 

 
10

16

ae
28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 8 of 55

Clerk of the Court
May 2, 2020
Page 8 of 55

thereof, from page 44 of 73 in Exhibit “A” (this document was formally
designated as “Direct Purchaser Plaintiffs’ Consolidated Amended

Complaint...”):

Defendants’ collusive conduct continued into 2010 when
Apple attempted to purchase a specific type of Lithium

Ion Battery for use in its popular iPad. Initially, LG and
Samsung both contemplated selling Lithium Ion Batteries to
Apple in the low $0.40 range. Rather than compete with each
other, Young Sun Kim of LG Chem, Ltd. directed “Donny”
Lee of LG Chem America, Inc. to speak to his counterpart at

Samsung (who was also in the United States at the time).

[Emphasis and underlining supplied]

EXHIBIT “B”:

AS MENTIONED ABOVE, THIS IS COTCHETT, PITRE & MCCARTHY,
LLP’S VERY OWN “FIRM RESUME,” WHERE THE FIRM ITSELF
PROUDLY STATES, ON PAGE 2 THEREOF:

“In re Lithium Batteries Antitrust Litigation

USDC, Northern District of California:

Page 8 of 55

 

 
 

 

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 9 of 55
Clerk of the Court
May 2, 2020
Page 9 of 55
i
2
3
4 The Court appointed CPM as Co-Lead Counsel on behalf of
5 direct purchasers [SUCH AS APPLE, AS SHOWN
6 PREVIOUSLY] of lithium-ion rechargeable batteries that
qd defendants allegedly conspired to fix the price.
8
a
[Underlining supplied]
10
il
12 EXHIBIT “C”:
13
14 This is ECF-475, from Jn re Lithium Batteries Antitrust Litigation;
15 “ORDER ON JOINT DISCOVERY LETTER...,” IN WHICH IT IS
16 CLEARLY STATED, ON PAGE 1 OF 4, “...THE PARTIES
< SUBMITTED A JOINT DISCOVERY LETTER BRIEF....”
18
19 . ar .
This means that Cotchett, Pitre & McCarthy, LLP was (and still is, by virtue
20
of the fact that the case is still ongoing) involved with representing Apple.
2i
22
23 Such representation is obviously unacceptable in light of Cotchett, Pitre &
a4 McCarthy, LLP’s role in bringing suit against Apple in IN RE APPLE INC.
os DEVICE PERFORMANCE LITIGATION, CASE NO. 18- MD-2827-EJD.
at
26
97 Given Cotchett, Pitre & McCarthy, LLP’s duai rojes in representing Apple in
22 the Lithium case, and fighting against Apple in /N RE APPLE INC. DEVICE
Page 9 of 55

 

 

 
27
20

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 10 of 55
Clerk of the Court
May 2, 2020
Page 10 of 55
PERFORMANCE LITIGATION, CASE NO, 18- MD-2827-EJD, the firm

should be disqualified from both cases.

EXHIBIT “D”:

This exhibit contains the first three pages of the 78-page ECF-512, from In re
Lithium Batteries Antitrust Litigation: “OMNIBUS ORDER RE:
MOTIONS TO DISMISS THE SECOND CONSOLIDATED
AMENDED COMPLAINTS OF DIRECT AND INDIRECT
PURCHASER PLAINTIFFS.”

This shows quite well many aspects of the interconnected nature of the

“Direct and Indirect” purchasers.

Accordingly, regardless of how Cotchett, Pitre & McCarthy, LLP might wish
to depict its involvement, it was very much involved with Apple —
representing Apple as a plaintiff - AND WHETHER OR NOT APPLE WAS
A “NAMED” PLAINTIFF PER SE OR NOT JIS COMPLETELY
IMMATERIAL, GIVEN THE FOLLOWING TWO CONCOMITANT
FACTORS:

Page 10 of 55

 
 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 11 of 55

Clerk of the Court
May 2, 2020
Page 11 of 55

1. THE VERY EXTENSIVE INVOLVEMENT OF
APPLE AND THE LARGE AMOUNT OF MONEY
AT STAKE; AND?

 

 

7 The principle of lawyer-client confidentiality applies to information a lawyer acquires by virtue of
the representation, whatever its source, and encompasses matters communicated in confidence by the
client, and therefore protected by the lawyer-client privilege, matters protected by the work product
doctrine, and matters protected_under ethical standards of confidentiality, all as established in law,
tule and policy. (See In the Matter of Johnson (Rev. Dept. 2000) 4 Cal. State Bar Ct. Rptr. 179;
Goldstein y. Lees (1975) 46 Cal.App.3d 614, 621 [120 Cal.Rptr. 253}.) The lawyer-client privilege
and work-product doctrine apply in judicial and other proceedings in which a lawyer may be called as
a witness or be otherwise compelled to produce evidence concerning a client. A lawyer’s ethical duty
of confidentiality is not so limited in its scope of protection for the lawyer-client relationship of trust
and prevents a lawyer from revealing the client’s information even when not subjected to such
compulsion. Thus, a lawyer may not reveal such information except with the informed consent of the
client or as authorized or required by the State Bar Act, these rules, or other law.

In Walker v. Apple, Inc., 2016 WL 5404080 (Cal. App. Unpub. Sept. 28, 2016), Walker is a former
non-exempt employee of the Carlsbad Apple store. Represented by Law Firm, she brings this class
action against Apple for failure to furnish final wage statements in violation of California labor laws.
Meg Karn, a manager at the Carlsbad store will be a likely witness in this case regarding Apple’s
compliance with those laws. The problem is that Karn is an unnamed member of the class in another
case (“Other Case”) brought by Law Firm nine months before this case. The Other Case is a wage-
and-hour class action dealing with meal and rest period violations. For a time, Karn was a non-exempt
employee making her a member of the class in the Other Case.

Apple moved to disqualify Law Firm in this case.
The trial! judge granted the motion.

In this opinion the appellate court affirmed.

The court based its holding on the fact that Law Firm knew of Karn’s role as a
manager and probable witness in this case. She did not have the usual anonymity
attributed to unnamed class members and should be deemed a client of Law Firm.

Thus, the likelihood that Law Firm would have to cross examine Karn in this case created the conflict.

Sometimes the question of whether a class lawyer may undertake a representation adverse to a class
member who has not individually retained the lawyer can be a difficult issue. If such a class member
is treated as a client for the purpose of applying the conflict of interest rules, it follows that, absent
informed consent (when permissible), the lawyer may ordinarily not act adversely to the class member
while the class action is pending, and after it ends may act adversely to the class member only in a
matter that is not substantially related. DR 5-105, 5-108; see Fuchs v. Schick, No. 01 Civ. 10224,
2002 U.S. Dist. Lexis 6212 (S.D.N.Y. Apr. 10, 2002) (treating as a former client a class member who
participated actively in the class action).

Page 11 of 55

 

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 12 of 55

 

 

 

 

 

Clerk of the Court
May 2, 2020
Page 12 of 55
i
2
3
Ai Use of information relating to the representation to the disadvantage of the client violates the lawyer's
duty of loyalty. This applies when the information is used to benefit either the lawyer or a third
5 person, such as another client or business associate of the lawyer, For example, if a lawyer learns that

a client intends to purchase and develop several parcels of land, the lawyer may not use that
6 information to purchase one of the parcels in competition with the client or to recommend that another

client make such a purchase. The Rule does not prohibit uses that do not disadvantage the cHent. For
7 example, a lawyer who learns a government agency's interpretation of trade legislation during the
representation of one client may properly use that information to benefit other clients. Paragraph (b)
8 prohibits disadvantageous use of client information unless the client gives informed consent, except as
permitted or required by ABA Rules. See Rules 1.2(d), 1.6, 1,9(c), 3.3, 4.1(b), 8.1 and 8.3.

9
A concurrent conflict of interest exists if:
10
(1) the representation of one client wiil be directly adverse to another client; or
ii

(2) there is a significant risk that the representation of one or more clients will be materially
12 limited by the lawyer's responsibilities to another client, a former client or a third person or
. by a personal interest of the lawyer.

 

 

13 The classic conflict of interest arises “when, in behalf of one client, it is his duty to contend for that
14. which duty to another client requires him to oppose.” (Flatt v. Superior Court (1994) 9 Cal.4th 275,
283, fn. 2 (“Flatt”) (quoting ABA Canon of Professional Ethics (1908), Canon 6); see also ABA
15 Model Rules Prof. Conduct, rule 1.738 & 1.9, ABA Model Code Prof. Responsibility, DR 5-101).)
i6 In addition, please note that a defendant creates the conflict of interest between 2 plaintiff's former
attorney and future claimants arising out of the same transaction by hiring the former plaintiffs
17 attorney to advise the defendant on the suit’s subject matter afier the attorney has finished
representing the plaintiffs, See Yvette Golan, Restrictive Settlement Agreements: A Critique of Model
1B Rule 5.6(b), 33 Sw. U.L. Rev. 1, 9 (2003).
19 Conflict-of-interest rules do not purport to regulate circumstances that are common to ali lawyers, but
only circumstances that are unique to specific lawyers. In other words, conflict of- interest doctrine in
20 law does not address the largely unavoidable conflicts, but only those that can be avoided or removed,
by permitting (or requiring) clients to seek out other lawyers, that is, lawyers who are not burdened
»] with a particular conflict of interest. As a result, returning to the class action context, class counsel
who has a unique conflict (for example, a lawyer who had a prior relationship with the defendant) is
39 governed by conflict-of-interest doctrine, but lawyers with unavoidable conflicts (for example,

 

conflicts arising from potentially enormous fees or simultaneous negotiation of a class settlement and
32 class counsel’s attorneys fees) are not.

df. The New Conflict of Interest Rule — It Touches Each New Client; Each New Matter

5 According to Edward MelIntyre (in “The New Conflict of Interest Rule — It Touches Each New
Client; Each New Matter,” at https://www.sdcba.org/index.cfin?pg=F TR-Nov-20 18-1):

On November 1, 2018, new and revised Rules of Professional Conduct become effective

97 for all California lawyers. One, rule 1.7 — that each of us will have to address, perhaps
every day — is a complete revision of the current conflict of interest rule, rule 3-310.

Page 12 of 55

 

 

 
lo
17
18
19

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 13 of 55

Clerk of the Court
May 2, 2020
Page 13 of 55

 

 

Rule 1.7(a) prohibits the representation of a client if the representation is directly adverse
to another client in the same or a separate matter—without the informed written consent
of each client. So far, not a dramatic change.

Such direct adversity, however, includes not only acting as_an advocate in one matter
against a person the lawyer represents in some other matter, even when they are
unrelated, but direct adversity can also arise, for example, when a lawyer cross-examines
a non-party witness who is the lawyer’s client in_another_matter, if the examination is
likely to harm or embarrass the witness. Similarly, direct adversity can arise in business
transactions when a lawyer represents two or more partners in a partnership whose
interests turn from amiable to conflicted.

Rule 1.7(b) prohibits the representation of a client —~ again without that client’s
informed written consent—if the lawyer’s representation will be

“materially limited by the lawyer’s responsibilities to or relationships with”
(1) another client;
(2) a former client;
(3) a third person; or

(4) by the lawyer’s own interests.

This is wholly new: broad in scope; and will require a searching
examination of a significant matrix of relationships and the exercise of
substantial judgment for each new client and each new matter.

Paragraphs (a) and (b) apply to every type of representation, including the concurrent
representation of multiple parties in litigation, or in a single transaction, or in some other

common enterprise or legal relationship. For example, the formation of a partnership for
several partners; or a corporation for several shareholders; or the preparation of a pre-
nuptial agreement or joint or reciprocal wills for a husband and wife.

Thus, under rule 1.7 (b), even if there is no direct adversity—which is addressed by rule
1.7(a)—informed written consent is required if there is a significant risk that a lawyer's
ability to consider, recommend or carry out an appropriate course of action for the client
will be materially limited as a result of the lawyer’s other responsibilities, imterests, or
relationships, whether Jegal, business, financial, professional, or personal.

By way of example, a lawyer’s obligations to two or more clients seeking to form a joint
venture may materially limit the lawyer’s ability to recommend or advocate all possible
positions that each might take because of the lawyer’s duty of loyalty to the other
client(s). Thus the critical questions are: what is the likelihood that_a difference in
interests exists or will arise and, if it does, whether it will foreclose courses of action that
the lawyer should reasonably pursue or recommend on behalf of each client.

Page 13 of 55

 
at

ee SS osb a

14
15
16

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 14 of 55

Clerk of the Court
May 2, 2020
Page 14 of 55

2. THE FACT THAT  COTCHETT, PITRE  &
MCCARTHY, LLP MOST DEFINITELY ALSO
HAD NUMEROUS OCCASIONS OF UNFAIR AND
UNWARRANTED ACCESS TO NUMEROUS
CONFIDENTIAL FILES AND/OR INFORMATION
SOURCES RELATING TO APPLE’S BATTERY

 

These are but a couple of examples. Quite obviously, the risk that a lawyer’s
representation may be materially limited may also arise from present or past relationships
between the lawyer, or another member of the lawyer’s firm, with a party, a witness, or
another person who may be substantially affected by the resolution of the matter.

Even if no significant risk of a material limitation in the representation arises under rule
1.7 (b), rule 1.7(c) requires written disclosure—but not the client’s informed written
consent——-where the lawyer has or knows that another lawyer in the firm has a (1) legal;
(2) business; (3) financial; (4) professional; or (5) personal relationship with or
responsibility to a party or witness in the same matter—before the lawyer can represent
the client. This is similar to the disclosure requirements of current rule 3-310 (B)

Finally, even if the lawyer complies with rule 1.7(a)-(c), mule 1.7(d) prohibits the
representation unless the lawyer reasonably believes (1) that she or he will be able to
provide competent and diligent representation; (2) the representation is not prohibited by
law; and (3) the representation does not involve the assertion of a claim by one client
against another represented by the lawyer in the same litigation or other proceeding
before a tribunal. This provision is also new and expressly incorporates the competence
rule (rule 1.1) and the diligence rule (rule 1.3) into the conflict of interest rule, as well as
the dictates about unwaivable conflicts in Flatt v. Superior Court (1994) 5 Cal 4h 975.

Not only does a conflict of interest analysis attend each new maiter and each new client,
but we have to bear in mind that the Rules of Professional Conduct are not solely focused
on lawyer discipline. They also have a substantial role in defining “duty” for purposes of
a lawyer’s claimed breach of fiduciary duty. Mirabito v. Liccardo (1992) 4 Cal.App.4"
41, 45-47.

While avoiding conflicts of interest has always been of critical importance, the need for
adequate investigation, disclosures and consent prior to a representation—and
throughout—has only been heightened under the new and revised rules. [Underlining and
emphasis supplied]

Page 14 of 55

 

 
3

cat

6

3

10
il
12
18
14
15
16
V7
18
19
at}

22
23
24
25
26
27
28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 15 of 55

Clerk of the Court
May 2, 2020
Page 15 of 55

BUSINESS (AND/OR OTHER ASPECTS OF

APPLE’S BUSINESS), even going so far as to have access

to aspects of joint discovery (regarding both direct and indirect
purchasers) about Apple’s batteries, systems, and/or related — all
of which is not only unfair, but which may possibly help
account for the firm’s highly unusual and extremely cavalier
attitude in this case — an attitude which has even gone so far as
to garner formal sanctions from the Honorable Judge Edward

Davila:®

EXHIBIT “E”:
This exhibit is more evidence of the above.

It comes from the aforementioned Lithium case, and is entitled as follows on

the court record:

STIPULATION WITH PROPOSED ORDER Regarding

Indirect Purchaser Plaintiffs' Rule 30(b)(6) Deposition of
Apple Inc. filed by _Indirect__ Purchaser

Plaintiffs, Apple Inc. Modified on 3/1/2018

 

® Ibid.

Page 15 of 55

 
25

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 16 of 55

Clerk of the Court
May 2, 2020
Page 16 of 55

[Emphasis and underlining supplied]

EXHIBIT “F”:
This exhibit is more evidence of the above.

It comes from the aforementioned Lithium case, and is not simply the above
“Proposed Order,” but it is the actual Order (ECF-2281) signed by the

Honorable Judge Donna M. Ryu.

EXHIBIT “G”:
Yet additional evidence of the above is shown here.

This exhibit shows the court’s appointment (in the Lithium case) of Cotchett,

Pitre & McCarthy, LLP as, for instance, “Interim. Lead Class Counsel for

Indirect {underlining and emphasis supplied] Purchaser Plaintiffs.”

Please keep in mind the interconnected nature of the Direct and Indirect
purchasers (involving everything from discovery to you-name-it), and also
the fact that — from time to time — the “direct” and “indirect” terms were (and
are) often interchanged, a prime example thereof being Cotchett, Pitre &

McCarthy, LLP’s very own firm resume, which stated, “The Court appointed

Page 16 of 55

 
 

 

 

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 17 of 55
Clerk of the Court
May 2, 2020
Page 17 of 55
i
2 CPM as Co-Lead Counsel on behalf of direct [underlining and emphasis
$ supplied] purchasers of lithium-ion rechargeable batteries that defendants
4 .
allegedly conspired to fix the price.”
5
6
“Direct” or “Indirect”?
7
8
9 What’s the difference — especially when both the Lithium court itself and
10 most participants therein seemed almost constantly to be dealing with both
iW interchangeably?
12
13 Indeed, from the perspective of Cotchett, Pitre & McCarthy, LLP, the firm
14. most definitely had access to all sorts of things that would — from a conflict-
15 of-interest perspective — preclude its later taking a _case_in which it was
16 supposed to be suing Apple.
17
18 Furthermore, with or without the mention of “batteries,” Cotchett, Pitre &
19 McCarthy, LLP had absolutely no business taking the instant Apple case.
20
al But now that it has taken the Apple case, if has an irrevocable conflict of
22 interest in two cases, and must withdraw from both.
23
24 Exhibit “G” comes from the aforementioned Lithium case, and is entitled as
25
follows on the court record:
26
ai
28
Page 17 of 55

 

 

 
14
15
16

25

26

28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 18 of 55
Clerk of the Court

May 2, 2020

Page 18 of 55
ORDER APPOINTING INTERIM CO-LEAD COUNSEL
AND LIASON COUNSEL FOR DIRECT PURCHASER
PLAINTIFFS AND APPOINTING INTERIM CO-LEAD
COUNSEL AND LIASON COUNSEL FOR INDIRECT
PURCHASER PLAINTIFFS re 147 Proposed Order.

Signed by Judge Yvonne Gonzalez Rogers on 5/17/2013.

EXHIBIT “H”:

This is a press release from one of Plaintiffs’ attorney firms in the Lithium
case — with mention of Apple on page 2 thereof. (Please note that Apple was

integrally involved from both “direct” and “indirect” standpoints.)

EXHIBIT “1”:

In addition to the civil case in Lithium matter, there existed also one or more

criminal cases.

This is a plea agreement from one of the criminal cases; on page six thereof is

mentioned the civil case (In re Lithium Batteries Antitrust Litigation... a case

in which Cotchett, Pitre & McCarthy, LLP was, and is, apparently still

representing Apple).

Page 18 of 55

 
9
10
lt
12
13
14.
15
16
17
18
19
20

be
eel

Ww
Ie

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 19 of 55
Clerk of the Court

May 2, 2020
Page 19 of 55

EXHIBIT “S”:

This is simply one of the latter documents (dated 3-02-2020) in one segment

of the still-ongoing Lithium civil case set (involving multiple — and integrated

— cases, of course).

EXHIBIT “W”:

Shown below are multiple excerpts from a court transcript of 8-8-14 (ECF-

502) in the Lithium case, illustrating beyond a doubt_that Apple’s role was/is

that of Plaintiff, and a very major plaintiff at that:

Page 19 of 55

MR. KESSLER [FOR ONE OF THE DEFENDANTS]: WE CAN
THINK OF WHO THE RIGHT DIRECT PLAINTIFFS ARE. ONE
GROUP WOULD BE THE PACKERS WHO THERE'S NO DISPUTE
THEY SAID IN THEIR BRIEF ARE NOT OWNED OR
CONTROLLED, ARE COMPLETELY INDEPENDENT.

ANOTHER GROUP WOULD BE COMPANIES LIKE DELL OR
HP OR A TELEPHONE MANUFACTURER [SUCH AS APPLE]

WHO MAY HAVE BOUGHT THE BATTERIES DIRECTLY FROM ONE
OF THE DEFENDANTS AND WHO KNOWS THE CHAIN OF CONTROL
FOR THE CELLS, AND THEY MIGHT BE THERE .

[Pages 6 - 7; emphasis and underlining supplied]

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 20 of 55
Clerk of the Court
May 2, 2020
Page 20 of 55
1
2
MR. FRIEDMAN [FOR ONE SET OF THE PLAINTIFFS]: I
3 APOLOGIZE, BUT I'M GOING TO GIVE YOU THE ANSWER,
4 MAYBE MORE THAN YOU WANT, SO WHAT HAPPENS IS DELL
5 ONE OF THE LARGEST WORLDWIDE COMPUTER SALES,
6 OKAY?... AND THEN APPLE secame A GREATER AND
7 GREATER PERCENTAGE OF ‘THE MARKET ESPECIALLY
WHEN YOU'RE NOW TALKING ABOUT FIXING THINGS
8 THAT GO INTO IPHONES AND IPADS, WHICH MAKE UP A
9 LARGE SHARE OF THE GLOBAL MARKET. SO YOU HAVE
Ee OEM'S IN THE UNITED STATES THAT MAKE UP A VERY
i SIGNIFICANT SHARE OF WORLDWIDE SALES, CLEARLY
OF U.S. SALES, BUT ARE MATERIAL IN WORLDWIDE SALES.
12
AND SO WHAT YOU HAVE IS_A LOT, YOUR HONOR, THAT GOERS
13 INTO ANALYZING, SAYING, WHEN YOU SET PRICES FOR
14 HP, DELL, APPLE, WHICH ARE U.S. COMPANIES,
15 YOU'RE DRIVING THE PRICES FOR THE WORLD.
16
7 AND SO If BECOMES EXTREMELY IMPORTANT IN
OPERATTONALIZING THE CONSPIRACY THAT LS NOT GOING TO
18 JUST IMPACT JUST U.S. SALES BUT ARE GOING TO BE
19 EFFECTIVE GLOBALLY...
20
[Page 87; emphasis and underlining supplied]
21
22
23 In addition, this transcript illustrates quite well that, given the simultaneous presence
24. of multiple attorneys each for both direct and indirect purchasers, there was often
25 little or no demarcation between the direct and indirect purchasers, especially in
26 regard to information flow, discovery, etc.
27
28
Page 20 of 55

 

 

 
 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 21 of 55
Clerk of the Court
May 2, 2020
Page 21 of 55
(Note: On page 2 is shown proof of Cotchett, Pitre & McCarthy, LLP’s presence in
court, with both direct and indirect cases being handled SIMULTANEOUSLY at the

hearing, and showing the participation of an attorney named “Steven N. Williams”

for the firm Cotchett, Pitre & McCarthy, LLP.)

EXHIBIT “X”:

Shown below are several excerpts’ from Cotchett, Pitre & McCarthy, LLP’s work in
the Lithium case, indicating many millions of units of batteries used by Apple,

_keeping in mind that Apple is a major Plaintiff in the overall case!

Such many millions of units would certainly translate to many millions of doflars, if

not possibly to tens of millions of dollars or more.

Cotchett, Pitre & McCarthy, LLP is representing Apple in regard to major amounts

of money:

Defendants are the dominant suppliers of Lithium lon
Batteries to the major U.S.-based computer manufacturers,

such as HP, Dell, and Apple, as well as other massive

computer manufacturers whose products are leading brands in
the U.S.

The following chart from a leading battery industry research
and consulting company, Avicenne Energy, details many
Defendants’ shares of the leading computer manufacturers’
Lithium Ion Battery needs for portable computers in 2011.

 

? 3-18-2016; ECF-1168 (one of the Complaints) in Lithium,

Page 21 of 55

 
 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 22 of 55

Clerk of the Court
May 2, 2020
Page 22 of 55

380. The leading portable computer manufacturers, many of
whom are listed above, dominate the United States market.
The following chart illustrates their market shares of Laptop
sales as well as estimates the percentage of sales of portable
computers within each company’s market share:

[Page 135; underlining and emphasis supplied]

Defendants are the world’s largest manufacturers of Lithium
Jon Batteries (defined below), and include multinational
corporations Samsung, LG, Sanyo, Sony, Panasonic, NEC,
Toshiba and Hitachi. “Lithium fon Batteries,” or “LIBs,” are
battery cells which are rechargeable and which utilize lithium
ion technology.

Lithium Ion Batteries are sometimes also referred to as
secondary batteries. Lithium Ion Batteries power virtually
every laptop computer, cellphone, smartphone, digital music
player (e.g., iPods), tablet device (¢.g., iPads), digital camera
and camcorder, and cordless power tool used today.
Defendants control a substantial majority of the $16_billion
annual market for Lithium Ion Batteries, dominating sales
to original equipment manufacturers (“OEMs”) such as Deil,
HP, Apple and virtually every other household name
manufacturer of consumer electronics.

[Page 6; underlining and emphasis supplied]

46. Apple Inc., a major purchaser
of Defendants’ Lithium Ion _ Bat-
teries during the Class period,

presently states on its website: “Lithium-ion Batteries.
Rechargeable lithium-based technology currently provides the
best performance for your Apple notebook computer, iPod,

Page 22 of 55

 
Lo

28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 23 of 55

Clerk of the Court
May 2, 2020
Page 23 of 55

iPhone or iPad. You can also find this standard battery
technology in many other devices. Apple batteries share the
characteristics common to lithium-based technology in other
devices.”’...

[Page 20; underlining and emphasis supplied]

The parties further collusively communicated regarding
NEC’s detailed projected production figures, broken down by
“Capacity/Month (# of Lines)” for NEC lines in Tochigi,
Japan, Xiamen, China, and Wujiang, China.

The parties further collusively communicated regarding

NEC’s “Plan to supply prismatic batteries to Apple (I-
pod: hard disk type)” and “Entry into the Polymer Battery

(pouch battery) Market - 0.3. million units /
month per line capacity for 3 lines;
operating in Wujiang, China.”

[Page 49; underlining and emphasis supplied]

Please note that the above 300,000 units per month for
three lines would be 900.000 units per month — or
10,800,000 battery units per year.

We are now into tens of millions of batteries for Apple
per year, representing only a small part of Apple’s
interests in the case.

Page 23 of 55

 
16
17
18
19

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 24 of 55

Clerk of the Court
May 2, 2020
Page 24 of 55

THIS IS VERY MAJOR APPLE BUSINESS _IN
BATTERIES, SO OBVIOUSLY APPLE HAD MORE
THAN AMPLE INTEREST FROM A PLAINTIFE’S
PERSPECTIVE.

Copious information regarding Apple’s battery business (see numerous
references, including below) was accessed, and not necessarily information
limited at in any respect whatsoever to pricing, either, as obviously
performance parameters had to be included:

166. A September 14, 2010 internal LG email thread with the
subject_line “Apple line allocation for
Apple — K93 price response” from Yongsun Kim includes
detailed information _on _ Apple
negotiations, LG and SDL.

On information and _ belief, “K93”
refers to Apple’s tablet, the iPad.

The email thread also refers to several meetings between the

competitors. The email thread demonstrates an arrangement

between SDI and LG regarding allocating sales to Apple.
One email to LG Vice President Yong Wook Chung from

Young Sun Kim, General Manager, states that after “checking
[with] SDI today . . it would be better just to observe the
progress” regarding an Apple deal.

Page 24 of 55

 
16

23

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 25 of 55

Clerk of the Court
May 2, 2020
Page 25 of 55

Another message from Kim explains, “[b]ased on LGC’s
logic, prices should be matched. . . [W]e need to consider
action plans after checking competitors’ information once

again.”...

_..168. On November 15, 2010, Dong Woo Lee followed
up: “Talked to Senior Manager Park Jong Seon of SDI
sales (used_to be in charge of Apple) who has been

seconded to Cupertine Office since last week, over the

phone today, but couldn’t talk long as_he_ is now on a
business trip.

It is likely that we can meet and talk properly once he
comes back to Cupertino.” Lee then added what was
discussed over the phone: “1) {h]ave been asked recently to

increase volume, like us, regarding K93;

2) [hlave been requested for supply of

2M/M or more ({sleems to be more

than that);

3) and it is also difficult for SDI to deliver all the requested
volume; [w]as told that_it had been thought that it would be
impossible to supply all since Apple does over forecast every
time, regarding too much total volume.” Next day, Lee

Page 25 of 55

 
3

D

16

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 26 of 55

Clerk of the Court
May 2, 2020
Page 26 of 55

updated his previous mail by stating, “Was told that the
business tripsite is currently Atlanta, fyi.”

169. In late 2010, Samsung and LG, including directly
through LG’s San Jose, California office, in furtherance of
Defendants’ conspiracy, expressly agreed on price levels to be
charged for sales to Apple computer relating to Apple’s iPad.
Specifically, on December 1, 2010, at 5:03 PM, LG Chem
America, Inc.’s Dong Woo Lee, a/k/a “Don Lee” or “Donny,”
emailed several LG executives from his San Jose, California
office located at 2450 N. First St. #400.

He wrote to Young Wook Chung a/k/a (Andrew (Y.O.)
Chung) and four others that, regarding “K93_ related
information — D Company Meeting,” that “I update the
mutually shared K93-related information [meaning iPad
information] at the meeting with D Company [meaning
Samsung SDI America] today. 1. Price: $0.42~43/Wh range.
We said that our price is a little bit higher than $0.38, and told
them not to cut the price since we currently plan to increase
the price to $0.42 level.”

[Pages 64 — 65; underlining and emphasis supplied]

192. In December 2010, John Oh (Head of SDIA)
communicated with employees of LGCAI regarding pricing
plans for Apple. John Oh “promised to commit” to LG
Chem’s proposed plan to raise prices to Apple by 10%. In an
LG Chem email about LG Chem’s conversations with John
Oh regarding pricing to Apple, YW Chung (of LG Chem
Korea) reiterated to LGCAI employee Donny Lee (who had
been in contact with John Oh), to “reassure [SDI’s John Oh] .
.. and when you have conversations with them [SDI], never

Page 26 of 55

 
 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 27 of 55

Clerk of the Court
May 2, 2020
Page 27 of 55

leave any written evidence” [yet other forms of evidence were
available; also, other firms left evidence, etc.]

In another email string between Donny Lee [LGCAIT] and
others at LG Chem in Korea, Lee reports on a meeting with
John Oh regarding the Apple K93 contract. In the email, Lee
confirms discussion with John Ob about the need to increase

pricing to Apple.

 

[Page 71]

...Dynapack states on its website that it was founded in 1998
and at that time it’s “[mJain operating items include Ni-MH
BatteryPack, Li-ION BatteryPack for Notebook and
CellPhone.”... .

A February 2010 news report indicated that
Dynapack “is expected to ship OVCF 6
million battery packs to
Apple for the entire year.”

76 An April 2005 news report stated that “Dynapack will aim
to ship 4.53 million battery modules to raise market share to
8,24% this year from last year’s 5.8%.”

[Pages 119 — 120; underlining and emphasis supplied]

Page 27 of 55

 
wi oN

a

8
9
10
il

12

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 28 of 55

Clerk of the Court
May 2, 2020
Page 28 of 55

As shown above, six million battery packs (per year), to Apple are mentioned.

Six million is a very large number.

Clearly, Cotchett, Pitre & McCarthy LLP’s involvement representing the
interests of Apple was by no means whatsoever of a minor nature.

Samsung produced an amendment to a
“Master Goods Agreement” that it entered
into with APPLE INC. appearing to
indicate that “California law” would govern
any disputes between them.

489. If the Court were to determine that
California law should not apply nationwide,

if the Court declines to certify the above
nationwide class under California, IPPs
propose certification of a class, under
California law, of the following nineteen

states: Arizona, California, Florida, {llinois, Kansas, Maine,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Nebraska, Nevada, New York, Oregon, South Dakota,
Tennessee, West Virginia, and Wisconsin. This is because the
law of these thirty states is harmonized so there is no true
conflict of law here.

{Page 167; underlining and emphasis supplied]

Page 28 of 55

 
9
10
il
2
13
14
15
16
7
18
19

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 29 of 55

Clerk of the Court
May 2, 2020
Page 29 of 55

482. It is appropriate to apply California antitrust
law to purchasers of Lithium Ion Batteries and

Lithium Ion Battery Products in ail fifty states — that
is, nationwide. Nationwide application of California law is
proper because three of six U.S.-based defendants (Sony
Electronics, Inc., Samsung SDI America, Inc., and Sanyo
North America Corp.), are headquartered in California,
conspiratorial acts occurred in California, and the conspirators

targeted their price-fixing activities at large purchasers
of Lithium Ion Batteries and Lithium Ion Battery
Products in California, such as HP and Apple.”

[Page 165; underlining and emphasis supplied]

4, In addition to the above, Exhibits “J,” “K,” “L,” “M,” and “N”!! help

illustrate the aforementioned conflict:

EXHIBIT “J:

This exhibit contains, among other things, one or more pieces of correspondence
from the year 2017 with Attorney Stephen Zalkind, who recommended Attorney

Joseph Cotchett (also Attorney John Keker [of another firm, Keker, Van Nest &

 

10 Firms, of course, that could have claims, direct and/or indirect. ]

11 Please note that, as a general note, and because of space considerations, one or more letters and/or
pieces of correspondence may not contain copies of one or more internally referenced exhibits and/or
related,

Page 29 of 55

 

 

 
6

8
9
10

ag
28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 30 of 55

Clerk of the Court
May 2, 2020
Page 30 of 55

Peters LLP], et al) to Edward and Darlene Orr, in regard to an ADT-related case,
with the excerpt shown below illustrating a portion of the pertinent background of
Edward Orr (who holds a patent in regard to lithium battery-related technology, in
addition to having authored a chemistry textbook, along with in excess of 115

publications, etc.):

RE: THANK YOU (REFERRALS TO JOSEPH COTCHETT,
JOHN KEKER, ET AL)

Dear Attorney Zalkind:

As discussed, because of my patent in regard to lithium
battery technology, I had mentioned hearing of cases coming
through in regard to Apple and the interrelated power, access,
data, and related issues, etc.

Attached is, per your inquiries, information on one case, along
with other background materials.

Thanks again for the time that you spent with me. I checked
with members of my family about Maggie (the aunt that |
mentioned), and she had met quite often with the DC judge
with whom you had clerked.

I also met with Judge Bryant, but Maggie actually knew him
way back when he was an elevator boy!

Thanks again, and I’ll be sure to, as requested, give you an
update’? regarding the ADT matter after contacting your
colleagues from way back (Joseph Cotchett, John Keker, et
al)...

Sincerely,

 

!2 [FOOTNOTE FROM ORIGINAL] As discussed, matters such as this progress tend to “progress”
incredibly slowly, or, as they say, at a snail’s pace, so I anticipate, as mentioned during our most
recent conversation, being able to get back to you (at least in regard to anything resembling a more
comprehensive update) in twelve to eighteen months or thereabouts.

Page 30 of 55

 
6

3%
9
10

16

29
26
a7
28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 31 of 55

Clerk of the Court
May 2, 2020
Page 31 of 55

Edward W. On/DDO

EXHIBITS “K,” “L,” AND “M”:

These exhibits contain, among other things, several pieces of correspondence from
the year 2017 and 2018 with Attorney Joseph Cotchett and/or Attorney Nanci

Nishimura (also of Cotchett, Pitre & McCarthy), et al.

One of numerous pertinent excerpts is shown below:

RE: YOUR FIRM’S) APPLE CONFLICT IS
SEPARATE FROM ADT: THE REFERRAI, FROM
YOUR COLLEAGUE, ATTORNEY STEPHEN
ZALKIND

Dear Attorney Cotchett:

Per follow-up with Attorney Zalkind, he suggested that I
forward to you general background information about the
ADT class action, namely, the fact that the case itself is not

 

3 FOOTNOTE FROM ORIGINAL] Please see attached docket, etc. Your
colleague Attorney Zalkind had mentioned that the peripheral involvement of
certain ADT-related security breaches and/or data breaches (involving firms
as diverse as Apple, Comcast, Yahoo, et al — firms which are/will be
apparently involved in other litigation, etc.) occurring in relation to 110
Woodridge seemed peripheral enough not to interfere with ADT, at least
from a conflict-of-interest perspective.

Accordingly, he recommended that I contact you regarding the ADT matter,
in which my wife and I are objecting on behalf of the handicapped.

Your firm’s Apple conflict is separate. Unless you also have a direct conflict
with ADT, hopefully, you will be able to consider representation.

Attorney Zalkind said that he is too far away geographically; otherwise, he
would consider representing us.

Page 31 of 55

 
 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 32 of 55
Clerk of the Court
May 2, 2020
Page 32 of 55
1
9 integrally involved with Apple, a firm with which your firm
would apparently have a conflict, as you currently represent
3 Apple’s interests in the ongoing Lithium'* case.
‘A As mentioned previously, much is at stake in the ADT case
Pp
& for millions of handicapped individuals.
6 I look forward to hearing from you and/or your staff after the
holiday season.
7
8 Sincerely,
9
LO Edward W. Orr
il
12
13 EXHIBIT “N”:
14
15 This exhibit contains, among other things, one or more pieces of correspondence
16 from the year 2019 with Attorney Stephen Zalkind, who, as mentioned previously,
17 recommended Attorney Joseph Cotchett (also Attorney John Keker [of another firm,
18 Keker, Van Nest & Peters LLP], et al) to Edward and Darlene Orr, in regard to an
19 ADT-related case.
20
21 One of numerous pertinent excerpts is shown below:
22
23
24 RE: THANK YOU (REFERRALS TO JOSEPH COTCHETT,
“ JOHN KEKER, ET AL)
29
26 14 i i i
[FOOTNOTE FROM ORIGINAL] As discussed with Attorney Zalkind, I
97 have patents in the industry (along with my having authored a chemistry
textbook), and I collaborated with the lithium-battery pioneer John
22 Broadhead (formerly of Bell Labs).
Page 32 of 55

 

 

 
ore

oS st GA

1
i
2
13
14
id
10

26
a7
28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 33 of 55

Clerk of the Court
May 2, 2020
Page 33 of 55

Dear Attorney Zalkind:

RE: FOLLOW-UP (REFERRALS TO JOSEPH
COTCHETT, JOHN KEKER, ET AL)

Dear Attorney Zalkind:

Once again, I really appreciate all of your advice during the
holidays last December and this January. As you had
requested that I update you regarding the status of the referrals
(that you so kindly made!), I wanted to write to you with the
latest news about whatever progress may or may not have
been made. (By the way, I found your mention in Search and

Destroy!)'°

First of all, you had mentioned that “people sometimes change
over time,” so 1 shouldn’t necessarily expect a great response
to asking for help for the handicapped from individuals who
are not exactly at the start of their careers anymore. |
understand, of course, that your dealings with Joseph Cotchett
and John Keker were primarily long ago, but I took your
advice and contacted them.

Did you know that Joseph Cotchett was actually formally
sanctioned!® by the Court in the Apple Inc. Device
Performance Litigation case (IN WHICH MR. COTCHETT
IS NOW GOING AGAINST APPLE)?

 

'S [FOOTNOTE FROM ORIGINAL] fudge Bryant’s meetings with the Jewish
partisan Avigdor Klimtka were also quite interesting, as the latter was a member of
my family, I’ve enclosed a few interesting attachments related to this, and also
related to M. Macri, L. Garrett (numerous interactions via Macri, including
surveillance, etc.}, S. Specter, et al. Incidentally, congratulations on your apparent
victory in regard to the case with the $25,000 gate, and the winery, etc.

'6 (FOOTNOTE FROM ORIGINAL] Attached are several items, including,
but not limited to, the Court’s sanctions (ECF-350), plus other items, ECF-317,
ECF-313, other background info, etc. I also left a telephone message for your
offices with more info. (Your fax machine did not appear to be operational at the
time, I was informed by your assistant and/or the answering service that the “235
New York Ranch...” address above was still active.)

Page 33 of 55

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 34 of 55

 

Clerk of the Court
May 2, 2020
Page 34 of 55
I
9 What about his simultaneous representation of Apple in the
Lithium case?
3
' Would additional sanctions be necessary?
6 It was embarrassing for me to hear of it, especially after you
" had shared with me several accolades for Mr. Cotchett.
6
You were correct, and, once again, like you emphasized, the
7 peripheral Apple/Comeast/Yahoo (et al) matters that we
8 discussed do not seem to pose any conflict of interest for
Joseph Cotchett’s current representation of Apple, meaning
g that unless he has dealings with ADT per se, then his working
on behalf of Apple’s interests in regard to the Lithium case
10 will represent no problem.
il

But, unfortunately, Joseph’s firm has a direct conflict with
12 ADT per se via a division Joe represents, at least according to
multiple members of his firm.

13

14 In regard to John Keker, the nature of the ADT matter would

, not fit, but they made several recommendations and referrals.

is

6 Much correspondence and many dozens of calls ensued.

?

VW One thing led to another, and the Jewish Federation of
Northern California became quite involved on behalf of the

rB handicapped in the ADT (also

9 Apple/Comcast/Yahoo/Lithium/ et al) and related matters!

1

20 The Federation did numerous things, among which was
contacting Attorney Stephen Winick, who graciously

24 appeared in court for us before Judge Tigar.

22 I’ve enclosed several items, as you had requested follow-up.

28 Because of my patent in regard to lithium battery technology

24. (and also the chemistry textbook I authored), the Federation
was able to make some progress in general in regard to several

20 issues, but the ADT matter per se was just too time-intensive

26 for Attorney Winick to keep going for years. The judge was
extremely complementary, though, and some of the in-court

27 exchange is shown below, along with additional descriptive
info:

23

Page 34 of 55

 

 

 
IS
16

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 35 of 55

Clerk of the Court
May 2, 2020
Page 35 of 55

1. Judge Tigar made it exceedingly clear that claims such as
those arising from actions perpetrated against the
undersigned (one of whom is physically handicapped) are
indeed important. They should not be overlooked or
underestimated. And, furthermore, they should be heard
fully in court. In fact, Judge Tigar made several additional
-- and very pertinent — statements to our Counsel, as shown
below (please note that all of Judge Tigar’s comments are
excerpted from ECF 153!” in ADT) :

THE COURT: Are you representing Mr. Orr on a pro bono
basis because the Jewish Federation thought you might do
that?

They just called you?
MR. WINICK: Yes.

THE COURT: You take all the time you need.

SOURCE: Judge Jon S. Tigar to our Counsel [2-1-18/p. 7 of
the ADT transcript].

It is also instructive to mention the fact that, far from being a
so-called “Plaintiffs’ Attorney,” Mr. Winick was the precise
opposite, and therefore made an exception in Mr. Ort’s case
because of the egregious conduct of the Defendants:

MR. WINICK: ...Let me start by just giving you a quick
introduction as to how I got here. I'm usually on the defense
side of class actions.

THE COURT: Weren't you a partner at Sheppard Mullin at
one point?

MR. WINICK: I was.

 

'7 FOOTNOTE FROM ORIGINAL] ECF 153 in ADT is also the source
of all other ADT case-transcript excerpts.

Page 35 of 55

 

 

 
&
9
10

16

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 36 of 55

Clerk of the Court
May 2, 2020
Page 36 of 55

SOURCE: ADT transcript [2-1-18/p. 5 - 6].....

In the interlinked ADT case, the Honorable Jon S. Tigar went
on to state:

THE COURT: Well, let's freeze right there for a moment.
Because as I'm taking in this information, one of the things
I'm thinking is:

What am I going to do next?

And I -- I have been surprised -- pleasantly, in some ways,
because of course it’s nice to lead a life that isn't filled with
boring redundancy -- but I was surprised by the complexity
and density of the objection that I received today.

It also seems to me that Mr. Orr may exercise his right to
seek appellate review of whatsoever decision I make.

And so it's important that whatever decision I make be not
only correct, but sufficiently well-supported that a reviewing
court can look at the decision and determine for itself whether
it was correctly made and adequately supported...

What are the obligations on me, as the judge, who sits as a
quasi-fiduciary for the class?

Should I give Mr. Winick a chance to put in something that
summarizes in writing the presentation that he made today?

Will the lawyers for the parties think, oh, now I'm embroiled,
and I have stepped in and I have given the objector an
additional chance to put his oar in the water that he didn't
have?

But if 1 don't do that, how am I going to decide this issue?

I have now had my attention directed to specific exhibits
within the objector's materials that are supposed to be helpful.

Page 36 of 55

 
BS

3

6

8

9
10

16

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 37 of 55

Clerk of the Court
May 2, 2020
Page 37 of 55

So if] ask you: Is it going to show this? And you say: Well,
if you look at that, it's not going to be not clear, "not clear" is
not good for me.

MR. LEVINE [Counsel for Defendant]: I guess —
THE COURT: Let me finish.
MR. LEVINE: Sorry, Your Honor.

THE COURT: If all the parties leave me with at the end of
this process is: You go back in chambers and you figure it out,
and then you sign an order that is likely to be appealed, I'll do
it. But I'm looking for clarity.

SOURCE: ADT transcript [2-1-18/p. 28 — 29; underlining and
emphasis supplied].

Mr. Winick, in describing certain claims of the handicapped,
stated to the ADT Court.

MR. WINICK [Counsel for the Objectors]: ...[G]iven the
evidence that's been presented to you, you can reach the
conclusion that the settlement is not fair, reasonable, or
adequate, and that the class representatives are not typical of
the handicapped, disabled members....

What's particularly missing from the evidence that class
counsel and defendants have given you?

One, there's no mention that they even attempted to evaluate
handicapped members' claims.

Secondly, they never attempted to evaluate profits and
revenues that were enjoyed by [the Defendant] from
handicapped members.

It doesn't appear that they looked at this analysis at all.

And I don't believe that they evaluated whether or not [the
Defendant] -- whether or not the handicapped members would

Page 37 of 55

 
9
1
it

12

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 38 of 55

Clerk of the Court
May 2, 2020 |
Page 38 of 55

even have purchased the system, given their vulnerability, had
they known that the systems were subject to lots of problems.

SOURCE: ADT transcript [2-1-18/p. 20; underlining
supplied].

MR. WINICK: Mr. Orr will tell you that he would never have
purchased a system that he knew was vulnerable [to_not
functioning correctly; and/er_to not being accessible
enough for the disabled customer _to utilize the product;
etc. --- as was the case in both ADT and Comcast]

In fact, he had personal problems, himself. You're in a
wheelchair [and you’re vulnerable, and the product does not

operate properly, etc.}.

SOURCE: ADT transcript [2-1-18/p. 15; underlining and
emphasis supplied].

MR. WINICK: But, but I can tell you a couple of different
things about the handicapped population.

Number one is, at Document 141 at Page 35, there's a study
from the University of New Hampshire 2016 Disability
Statistics. Report, that says that 12.6 percent of the United
States is disabled.

And the Census Department, which is Document 141-1 at
Page 20, estimates it at 19 percent.

Twelve point six, 19 percent. Let's assume 10 percent.

SOURCE: ADT transcript [2-1-18/p. 17; Underlining
supplied].

Page 38 of 55

 
= wo oN

3
9
10
a
12

13

15
16

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 39 of 55

Clerk of the Court
May 2, 2020
Page 39 of 55

Mr. Winick, let me say something. It's in part for your benefit,
but it's also for the benefit of everyone else if in the
courtroom, including the member of the public who is sitting
there.

I don't know what's going to happen with this objection. But I

admire you for taking this case on pro bono after getting a
phone call from an organization you trust...”

SOURCE: Judge Jon S. Tigar to our Counsel [2-1-18/p. 46 of
the ADT transcript}.

And I appreciate, by the way, that from ADT's standpoint and
the plaintiffs’ standpoint, you've been to court a few times.

Today was final approval.

You're experiencing the expectations delta that comes with a
last-minute wrinkle.

So we can al] just acknowledge that, and let that go.
That train left the station.

SOURCE: Judge Jon S. Tigar to the Defendant [2-1-18/p. 37
of the ADT transcript. [Underlining supplied.|'®

 

18 FOOTNOTE FROM ORIGINAL] More details about ADT were in my
phone message. By the way, in regard to the Lithium case, there were/are
numerous problems with the case, with multiple appeals; all sorts of
recordkeeping: problems on the part of administrators, you-name it; etc.

In regard to the prior letter, and the ground-breaking Keaton Harvey/Apple
case (with Apple as defendant), there was apparently a connection to a Mr.
Nierlich (part of Apple Counsel in “Performance Litigation” / Gibson
Dunn), and apparently Mr. Nierlich, the Court, and others were taken by
surprise by some of the sanctionable actions of Cotchett, et al.

It seems that the above Mr. Nierlich is with the same firm that actually

represented NEC in one of the numerous actions in the Lithium matter. It
seems he should have raised certain flags about Cotchett, given his

Page 39 of 55

 

 
 

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 40 of 55
Clerk of the Court
May 2, 2020
Page 40 of 55
i
2
3 Once again, thank you very much, Attorney Zalkind, and I
appreciate all of the time that you spent with me, and all of the
4 recommendations.
3 .
Sincerely,
6
Edward W. Orr/DDO
7
8 Additional information regarding Shanin Specter, Esq., of Kline & Specter,
9 P.C. (who represented the undersigned, and wrote to five Commissioners of the
10 Pennsylvania Public Utility Commission (PUC) on May 6, 2016, regarding a
WW Comcast-related matter} was also included.
12 . . ; .
A member of the Board of the Jewish Braille!’ Institute BD, along with a
13
\ member of Wellesley-in-Philadelphia (WIP), assisted in recommending the
14
15 undersigned to Mr. Specter’s firm.
16 Attorney Specter referenced one or more alleged equipment failures and/or
7 malfunctions which were then confirmed_by Darryl Lawrence, an attorney and
18 Consumer Advocate for the Commonwealth of Pennsylvania.
19 . .
Attorney Specter’s letter clarified numerous very serious problems and
20
i misunderstandings that had persisted for many years.
2
99 According to Stanford University,”° “Shanin Specter _is_a_ preeminent
33 American trial lawyer. Beyond winning substantial monetary compensation for his
24
95 (Nierlich’s) presence in both the Lithium and the Apple Performance
‘ matters. Too bad he didn’t speak up.
26 19 Edward Orr’s severe spinal cord injuries resulted in handicaps affecting movement, vision, hearing,
27 (as described in part in a Jewish Braille Institute publication of 2004 [attached as part of Exhibit
“WW"'/addendum to ADT, et al; Mr. Orr is featured on page 3 of “Focus on JBI”)), etc.
28
Page 40 of 55

 

 

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 41 of 55

 

 

 

 

 

 

Clerk of the Court
May 2, 2020
Page 41 of 55
1
2 clients, many of Specter’s cases have prompted changes that provide a societal
8 benefit...”
A
° As a result of Attorney Specter’s letter of May 6, 2016 — and the changes it
6
brought forth — the Jewish Federation of Northern California contacted?! Steven
7
8 Winick, Esq., who then went on to represent pro bono the undersigned as Objectors
9 in a Comceast-related class-action suit.
10
il The name of the aforementioned suit is Michael Edenborough v. The ADT
Le Corporation and ADT, LLC d/b/a ADT Security Services, Case No. 16-cv-02233-
13
IST; USDC ND California, hereinafter referred to as ADT.
14
is
16 The Honorable Jon S. Tigar overtly discussed, with Attorney Winick, and in
17 open court, issues of societal benefit and the Jewish Federation’s having contacted

18 Mr. Winick (ECF 153 in ADT) in regard to representing the undersigned in the

Comeast-related ADT matter.

 

 

20

2)

22,

23 oo i
20 Source: Stanford University Gwhere Attorney Specter has taught for several years) website:

IA https://law.stanford.edu/directory/shanin-specter2/. “Since 2000, Specter has served as an Adjunct
Professor of Law at the University of Pennsylvania Law School. Since 2015, Specter has also taught

95 at UC Hastings College of Law, UC Berkeley School of Law and Stanford Law School.” (Ibid.)

96 21 This was after the undersigned had been advised, because of timing considerations, to write and
submit an Objection pro se — after which The Jewish Federation of Northern California promptly

27 contacted Attorney Winick, who then filed a “Notice of Appearance” in the Comcast-related case
(ECF 145 in ADT) and represented us pro bono in Court.

28

Page 41 of 55

 

 

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 42 of 55

 

 

Clerk of the Court
May 2, 2020
Page 42 of 55
i
9 Judge Tigar engaged Attorney Winick in extensive dialogue in Court (the
2 aforementioned ECF 153), in which the Court was very complimentary of both Mr.
4 Winick and the rights of handicapped clients such as the undersigned Mr. Orr.
3
6 . ; .
The subject of Attorney Shanin Specter (and/or his letter or related) occupies
7
more than two hundred (200) pages” of the exhibits in the Comcast-relaied (also
8
9 Exhibits including, but not limited to, the following:
10

ECF 132-4 (in Case No. 16-cv-02233-JST); Page 18 of 36; multiple mentions of Attorney Shanin
il Specter /comparative Goretzka / et al.

2 _ECF 132-3; Page 63 of 74; email to Citizen’s Advisory Council, including coverage of 5-6-16 letter
from Kline & Specter, written on behalf the undersigned (Please see also related materials regarding
Kline & Specter’s letter at the publicly available website of the PA Department of Environmental

13 Protection [please note that the typist from the Citizen’s Advisory Council missed a few words,

garbled a couple of sentences, and misspelled several names, including, but not limited to, that of

14 Shanin Specter:http://files.dep.state.pa.us/PublicParticipation/Citizens%20A dvisory%20Council/CAC
PortalFiles/Meetings/2016_10/6.21.16%20MINUTES. pdf)

15
ECF 132-3; Pages 64 - 65 (of 74); includes comparative Kline & Specter letter of 1-11-12 to five PUC

16 Commissioners; also various email content; etc.

17 ECF 132-3; Pages 66 - 74 (of 74); includes related Kline & Specter exhibits, data, photographs, etc.
(Please note also that, in regard to “ECF page-display parameters,” certain ECF pages [such as several

128 enumerated in this particular paragraph] may consist of special four-in-one page-display formats in

, order to conserve space.)

¢

19 ECF 132-3; Pages 60 — 62 (of 74); includes correlated map(s); EmergAlerts Incident Notification;

20 three-page chart overviewing situation at 110 Woodridge, regarding electrical tower, abandoned well,
abandoned mine, mine fire, intersecting mine shafts at well and tower, equipment of various types,

21 etc.; photographs; third-party witnesses (J. Keefer et al [also E. Wolfing], of Columbia Gas)
confirming the undersigned’s statements; Duquesne University study of water at 110 Woodridge; etc.

22 ECF 132-2; Page 37 of 106; additional witness confirming both the undersigned’s statements and

93 Attorney Specter’s support of the undersigned.

ECF 132-2; Page 35 of 106; additional witness confirming both the undersigned’s statements and

24 Attorney Specter’s support of the undersigned.

25 ECF 132-4; Pages 27 and 28 of 106; article concerning 200,000-plus (later data show in excess of
750,000) abandoned — and dangerous — wells in merely one state (Pennsylvania) in the tri-state

3G region; map(s); additional information; etc.

27 (Please note that such data as shown above are quite pertinent to the Comcast Objection, as will be
shown in subsequent portions of the Objection.)

26

Page 42 of 55

 

 

 
 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 43 of 55

Clerk of the Court
May 2, 2020
Page 43 of 55

with interrelationships to Apple, Yahoo, et al) case brought before the Honorable Jon

S. Tigar.*

 

ECF 132-4; Pages 33 - 76 (of 106); numerous expert witnesses and data confirming both the
undersigned’s statements and Attorney Specter’s support of the undersigned.

ECF 141; Pages 29 - 76 (of 98); official statistics regarding the disabled.

ECF 132-5; USPS Green card proving the filing of pertinent information with the FCC (Federal
Communications Commission); please note that multiple filings occurred, and that this is only one
green card of multiple.

2 In regard to Attorney Specter, the Jewish Federation of Northern California — and the latter’s
recommendation of Attorney Winick to represent the undersigned and to clarify matters — please see
the following excerpt from pages 57 — 63 of ECF 132 in the Comcast-associated ADT proceedings
(3:16-cv-02233-JST Filed 61/02/18) with the Honorable Jon 5. Tigar:

“FURTHERMORE, A VERY MAJOR PORTION OF THE AFOREMENTIONED HARM WAS A DIRECT
RESULT OF THE UNDERSIGNED’S (EDWARD ORR’S) COMMUNICATION TO THE POLICE AND/OR
OTHER EMERGENCY SERVICE PERSONNEL THAT [A SECURITY SYSTEM] HAD BEEN JAMMED
AND/OR DISRUPTED, WHEREUPON THE POLICE SUMMARILY SAID THAT THIS “WAS IMPOSSIBLE,” AS
“(THE SECURITY SYSTEM] SYSTEM CANNOT BE JAMMED” (ACCORDING TO THE POLICE [WHO WERE
LATER PROVEN TO BE INCORRECT] AND THAT THE UNDERSIGNED (EDWARD ORR) “MUST BE
LYING” (ACCORDING TO THE POLICE [WHO WERE LATER PROVEN TO BE INCORRECT).

“ACCORDINGLY, EDWARD ORR (WHO IS SEVERELY PHYSICALLY HANDICAPPED [SEVERE SPINAL
CORD INJURIES, WITH SIGNED STATEMENTS BY MULTIPLE PHYSICIANS, INCLUDING
NEUROSURGEON DR. ERIC WOODARD, OF HARVARD UNIVERSITY; AND THE RENOWNED DR. DAVID
KATZ, OF YALE UNIVERSITY], AND WHO --- ALONG WITH HIS WIFE DARLENE --- HAD PURCHASED
THE [SECURITY] SYSTEM BECAUSE EDWARD WAS SOMETIMES PHYSICALLY INCAPABLE OF BEING
ABLE TO REPORT EMERGENCIES), WAS ARRESTED BECAUSE THE POLICE FALSELY CLAIMED THAT
ORR WAS LYING ABOUT THE [SECURITY] SYSTEM.

“(PRIOR TG THIS, ALSO, THE POLICE HAD REPEATEDLY SCOFFED AT --- AND POKED FUN AT --- ANY
CONTENTION WHATSOEVER THAT A SECURITY SYSTEM...COULD BE HACKED, WHEN THE
UANDICAPPED ORR AND HIS WIFE HAD REPEATEDLY REPORTED EXCEEDINGLY SEVERE SECURITY
SYSTEM INTERFERENCE THAT WAS LATER CONFIRMED AS HACKING-RELATED.)

“LATER, THE POLICE DROPPED ALL CHARGES EXCEPT FOR THOSE RELATING TO “REPORTING A
FIRE” --- A VERY SMOKY FIRE THAT THE [SECURITY] SYSTEM SHOULD HAVE REPORTED IF IT HAD
NOT BEEN JAMMED!

“COPIOUS EVIDENCE OF JAMMING AND/OR INTERFERENCE EXISTED, AND NUMEROUS DOCUMENTS
ARE ATTACHED (MORE INFORMATION ABOUT THE EXHIBITS BELOW).

“Because of [the malfunctioning security system], emergency services did NOT arrive early on, and there was
considerably more damage both inside and outside the dwelling.

“But, more importantly, because of [the security system], Orr was initially carted off to jail --- WITHOUT his
wheelchair, WITHOUT his disability aids, and WITHOUT proper electrolytes, etc.

“Within hours, he lost approximately eleven pounds and nearly died.
“In addition, he was attacked and stabbed in jail, when he was helpless.

“As shown in “Exhibit E” [in the Comcast-associated ADT proceedings (3:16-cv-02233-JST Filed 01/02/18)], @
physician has confirmed damage from [the security firm’s] actions, and specifically states:

Page 43 of 55

 

 

 
oe

12

V4
15
16
17
18
19
ag

21

28

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 44 of 55

Clerk of the Court
May 2, 2020
Page 44 of 55

3, Cotchett, Pitre & McCarthy, LLP’s actions have harmed both Plaintiffs and

Apple.

This Court has already undertaken various sanctions of two individuals in the
aforementioned firm; and now is to time for sanctions to be increased to the point of

removing the firm altogether.

In ECF 313-4, and as shown below, Mr. Christopher Chorba (of Apple) made

numerous points on behalf of Apple — points which are now worthy of consideration

-in the light of Cotchett, Pitre & McCarthy, LLP’s newly revealed conflict of interest:

_..In addition to your false claim to have conferred with me on
this topic before the hearing, you also assert that you complied
with the Protective Order because your “opposition to Apple’s
motion to dismiss, and my (Cotchett) Declaration attaching certain
documents prior to argument” somehow satisfied the Protective
Order’s requirement to advise the Court before attempting to
introduce Protected Material.

But this assertion is absurd — your compliance with the order’s
separate requirement to file Protected Material under seal (which is
itself an acknowledgment of Apple’s designations) cannot justify

 

‘The patient continues to suffer additional irreparable harm, inclusive of that indicated on (please describe)...on
or about November 17-20, 2015 [the dates of faise arrest and false imprisonment, which were based on
erroneous information from the security firm, etc.; both the Allegheny County Police, and the Allegheny County
Fire Marshal — alone with the Deputy Chief Counsel (R. Young) of the PUC — were all proven to_be
incortect]...? (See also Anti-Semitic acts; R. Bowers’ interaction with T. Macri; the Jewish partisan Avigdor
Klimtka and/or T/M/P. Maeri interactions/connections with J. Cannon, C. Cannon, L. Garrett, E. Wiesel, H.
Bloom, P. Roth, et al [numerous interactions via Maeri, Barham, Spigelmyer, Barlow, Durham, et al, including
surveillance, etc.; sce also numerous transcripts, FBI links, etc./ see in excess of 217,000 p attached]. See also
attached USB drive containing additional pertinent items not enumerated in detail above and/or herein, see also
security/data/ADT-related issues/Comcast/Yahoo, et al; see security-interrelated issues involving Apple,
Comeast, Yahoo, et al; see also the obvious importance of phones and their batteries to both handicapped and
non-handicapped individuals; see “handicap features,” for instance, in Exhibits “O,” “P,” and “Q” in the instant
7015 3010 0000 4384 3212 document.) See Comcast case: “Numerous other damages also
accrued.,./ADT/Comceast, et al].”

Page 44 of 55

 

 
B
g
10
it
12

13

1S
16

20

26

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 45 of 55

Clerk of the Court
May 2, 2020
Page 45 of 55

your failure to abide by the order’s independent requirement to
notify the Court before using “Protected Material at a hearing,
pretrial or other proceeding.”

Second, and even more problematic, you appear to view your
personal disagreement with Apple’s designation of the material
you read in open court as an excuse for treating it as public. Again,
the Protective Order is clear. It provides an orderly process for
challenging designations. (See generally id. § 7.) But until that
process is concluded, the material must continue to be treated as
Protected, (/d. § 7.3 (“Until the Court rules on the challenge, all
parties shall continue to afford the material in question the level of
protection to which it is entitled under the Designating Party’s
designation.”).) You do_not get to unilaterally decide what
information is, and is not, protected by the Court’s order, Any
suggestion otherwise is a blatant misunderstanding of your ethical
obligations.

Third, you assert that I “raised no objection” during the hearing.
Once again, this assertion is demonstrably false. At the outset of
my rebuttal argument, I immediately noted our objection to Judge
Davila. I even noted, on the record, that we had refrained from
interrupting your presentation out of a courtesy to counsel—a
professional courtesy that you now attempt to use to argue waiver.
(As for your suggestion that my objection was prompted by
Apple’s in-house counsel, that is also false, irrelevant, and
offensive).

Finally, your letter urges me to “consider the action [you] will
take against [me] and [my] firm” if we again contest your
blatant violation of the Court’s order. This statement_is
difficult to construe as anything other than a threat to punish
me (and my firm) for enforcing our client’s rights under that
order. As you know, the ethics rules and the Court’s
Guidelines for Professional Conduct prohibit threats intended
to secure tactical advantage in ciyil litigation. See Cal. R. Prof.
Conduct 3.10{a) (“A lawyer shall not threaten to present criminal,
administrative, or disciplinary charges to obtain an advantage in a
civil dispute.”); Lopez v. Banuelos, No. 11-466, 2013 WL
4815699, at *7 (E.D. Cal. Sept. 6, 2013) (“A veiled threat is as
improper as an express threat” under the Rule); see also N.D. Cal.

Page 45 of 55

 

 
 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 46 of 55

Clerk of the Court
May 2, 2020
Page 46 of 55

Guideline 8(a) (‘A lawyer should not draft letters ... to create a
‘record’ of events that have not occurred.”).

We intend to vigorously protect Apple’s rights in this proceeding,
and discuss appropriate measures to ensure your future compliance
with the Court’s order.

[SOURCE: Pages 3 and 4 of ECF 313-4; underlining supplied]

6. While it is highly regrettable for the undersigned — who are Plaintiffs in the
instant case — again to have to quote from a brief by Apple in the instant case, it is
now necessary to do so, especially given the context of Cotchett, Pitre & McCarthy,
LLP’s conflict of interest_in conjunction with the formal sanctions already

promulgated by the Honorable Judge Edward Davila.

Concomitant damage has been done to both the Apple and the Class, with part of the

damage to the class having been pointed out, paradoxically, by Counsel for Apple:

Mr. Cotchett’s and Mr. Molumphy’s misconduct threatens to
impair the interests of the class they represent. While
disqualification of an attorney is a substantial sanction, the bar is
lower in the class context because “putative class counsel are
subject to a ‘heightened standard.’” Huston, 179 F. Supp. 2d at
1167; see also Palumbo v. Tele-Commce’ns, Inc., 157 F.R.D. 129,
132 (D.D.C. 1994) (“The fact that Mr. Snyder and his firm seek
to represent a national class of plaintiffs makes the decision to
disqualify even more compelling.”). “Because of the potential for
abuse, a district court has both the duty and the broad authority to
exercise control over a class action and to enter appropriate
orders governing the conduct of counsel and parties.” Gulf Oil
Co. v. Bernard, 452 U.S. 89, 100 (1981). A district court
therefore has an “affirmatiye duty to renew its stringent
examination of the adequacy of class representation
throughout the entire course of the litigation.” Pigford v.

Page 46 of 55

 
ee we ON

“1 oN GE

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 47 of 55

Clerk of the Court
May 2, 2020
Page 47 of 55

Johanns, 416 F.3d 12, 27 (D.C. Cir, 2005) (internal quotation
marks omitted); see also Davis v. Abercrombie, No. 11-CV-144,
2014 WL 7366685, at *3 (D. Haw. Dec. 24, 2014) (“The
prophylactic power accorded to the court presiding over a
putative class action under Rule 23(d) is broad; the purpose of
Rule 23(d)’s conferral of authority is not only to protect class
members in particular but to safeguard generally the
administering of justice and the integrity of the class certification
process.”). It therefore is necessary to consider whether Mr.
Cotchett and Mr. Molumphy are capable of effectively
representing the interests of the class....

...3. Deference To Plaintiffs’ Preference For Counsel Is
Inappropriate Here.

These violations are sufficient to outweigh Plaintiffs’ interest in
counsel of their choice. Indeed, it is not even clear to what extent
there is such an interest in the class action context. While Mr.
Cotchett and Mr. Molumphy were initially retained by individual
plaintiff Robert Gilson, their representation of the class occurred
only by order of this Court. The traditional respect for a party’s
chosen counsel arguably does not apply where, as here, Mr.
Cotchett’s and Mr. Molumphy’s representation of the class is a
product of this Court’s action and not informed client choice.

[SOURCE: Pages 23 — 24 of ECF-313]

7. Matters have now progressed beyond the necessity for normal sanctions,
though.
8. Not only have Cotchett, Pitre & McCarthy, LLP’s actions harmed both

Plaintiffs and Apple, BUT THEIR ACTIONS MAY HAVE PROGRESSED TO
THE POINT WHERE THE VERY BASIS OF THIS CLASS ACTION — AT

LEAST AS NOW FORMULATED, AND WITH THE EVIDENCE ENTERED

Page 47 of 55

 
Ww

D
6

8

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 48 of 55

Clerk of the Court
May 2, 2020
Page 48 of 55

THEREIN — MAY NEED TO BE TRUNCATED AND BEGUN OVER AGAIN,
AS A NEW CASE, EXPRESSLY BECAUSE THE AFOREMENTIONED
CONFLICT OF INTEREST MAY RISE TO THE POINT OF IMPORTANT

EVIDENCE HAVING TO BE EXCLUDED.

9. A conflict of interest of the magnitude described herein is a very serious
matter, and the precise course of action to be taken henceforth depends on the

answers to numerous questions, including, but not limited to, the following?

- How much unfair access have Cotchett, Pitre & McCarthy, LLP had?

- Will possibly the currently defined Class be able to continue with
remaining counsel (after disqualification of Cotchett, Pitre & McCarthy,
LLP)?

- Or, alternatively, must the case begin anew, including everything from

discovery to class certification phases, et al?

~ Given Cotchett, Pitre & McCarthy, LLP’s apparent inattention to not only
“the big picture,” but also the details of the case itself, where does one go

from here?

Page 48 of 55

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 49 of 55

 

 

 

Clerk of the Court
May 2, 2020
Page 49 of 55
1
9 - In other words, how much about the case as currently defined can be
g salvaged?‘
4
5

24 One of many important questions that needs to be answered is obviously this:

How much access — and precisely when and where, and to precisely which documents, and what type
a of documents, files, media, and so forth — did Cotchett, Pitre, & McCarthy, LLP have access to
regarding Apple’s business in the Lithium case?

How much of such Lithium-case access involved materials that Cotchett, Pitre, & McCarthy, LLP
9 should never have had access to — especially within the context of the role played by Cotchett, Pitre,
& McCarthy, LLP in the instant Apple litigation, where Apple is_now_on the other side, as a
10 defendant?

it One aspect of analyzing matters here is to consider what types of information Apple considers
12 _ confidential ~ and one way of defining such “confidential” information is to look at, for instance, the
= list of items that, in ECF-327 in the instant Apple case (ECF-327 is entitled: JOINT
13 ADMINISTRATIVE MOTION TO FILE UNDER SEAL TRANSCRIPT OF MARCH 7, 2019
HEARING ON APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED
14 AMENDED COMPLAINT) that Apple wanted to be “sealed” from public view.

15

Now, obviously, the firm of Cotchett, Pitre, & McCarthy, LLP was allowed to see numerous such

16 items AFTER COTCHETT, PITRE, & MCCARTHY, LLP WAS APPOINTED COUNSEL FOR
PLAINTIFFS IN THE INSTANT APPLE CASE.

17

18 BUT WHAT IF COTCHETT, PITRE, & MCCARTHY, LLP SAW SUCH CATEGORIES OF

19 INFORMATION BEFORE BEING APPOINTED TO COUSEL IN THE INSTANT CASE?

20 SURELY THEY DID SEE CERTAIN SUCH INFORMATION BEFORE BEING APPOINTED

1 TO COUNSEL IN THE INSTANT CASE.

99 HOW MUCH?

23 WHERE?

24 WHICH DOCUMENTS?

25

? IN OTHER WORDS, WHATEVER SUCH INFORMATION SEEN BY COTCHETT, PITRE, &

26 MCCARTHY, LLP “WHEN THEY WERE ON THE OTHER SIDE” IS NOT FAIR TO EITHER
APPLE OR THE CLASS IN THE INSTANT APPLE CASE — OR, FOR THAT MATTER, AS FAR

37 AS THE BIG PICTURE IS CONCERNED — TO EITHER APPLE OR THE CLASS(ES) IN THE
LITHIUM CASE.

28

Page 49 of 55

 

 

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 50 of 55

 

 

Clerk of the Court

May 2, 2020

Page 50 of 55
1 ;
2
8 IN OTHER WORDS, TWO CASES, NOT JUST ONE, HAVE NOW BEEN ADVERSELY
. AFFECTED, GIVEN COTCHETT, PITRE, & MCCARTHY, LLP’S OVERALL ACTIVITIES.
A,

Shown below are excerpts from ECF-327 (pages 3 — 5 of 17) in the instant Apple case, in
5 which various categories of confidential information, from Apple’s perspective, are
6 identified:

7\| [THE COURT NEEDS AN ANSWER TO THE FOLLOWING
3|| QUESTION:

 

 

9 How much information in the following categories did Cotchett,
10 Pitre, & McCarthy, LLP see unfairly before getting involved in the
i instant Apple case? |
12
8 Apple seeks to seal {information and/or documents] that
14.

1) reflect Apple’s confidential research, development, and pro rietary commercial
P
15 information;

16 (2) contain engineering and technical details;

17 (3) reference ongoing, nonpublic investigations which Apple has an obligation to
- keep confidential; and/or

(4) contain personal information about an Apple employee that has no bearing on
19 any alleged relevance of the broader document. Further, the Court has already
ruled that much of the same information contained in the transcript passages
30) should be sealed.

1. The Court Already Ruled That Many of the Passages at Issue Should Be
29 Sealed.

23 As described in the attached chart, the Court has already ruled on many of the
passages at issue in the transcript when it issued its Order Re Motion to Seal

24 Second Amended Complaint (Dkt. 314). For example, page 20:1—9 references an
internal Apple report and specific figures from that report. That same report and

Oe those same figures were contained in paragraphs 5 and 388 of the SAC, which the
Court ruled should be sealed. (Dkt. 314 at 3:18, 4:26.) The attached chart contains

26 the citations for the Court’s previous rulings on each paragraph of the SAC that
corresponds to a passage in the transcript. The transcript should be treated no

97 differently than the SAC it references.

23

Page 50 of 55

 

 

 
 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 51 of 55
Clerk of the Court
May 2, 2020
Page 51 of 55
i
2
8 2. Confidential Research, Development, and Proprietary Commercial
. Information.
4 Confidential research, development, and other commercial information, including
5 information reflecting Apple’s internal policies and procedures, is the type of
. information regularly protected from disclosure by courts. In sealing this type of
6 information, Courts recognize that the universe of information that is
commercially sensitive is significantly broader than engineering drawings and
7 schematics and includes strategic research and development information. See, e.g.,
Lucas v. Breg, Ine., No. 15-00258, 2016 WL 5464549, at *1 (S.D. Cal. Sept. 28,
8 2016) (“{C]ourts have been willing to seal court filings containing confidential
business material, such as marketing strategies, product development plans,
9 licensing agreements, and profit, cost, and margin data.”); Jn re Elec, Arts, fnc.,
298 F. App’x 568, 569 (9th Cir. 2008) (sealing “pricing terms, royalty rates, and
1G guaranteed minimum payment terms”); A/garin vy. Maybelline, LLC, No. 12-3000,
2014 WL 690410, at *3 (S.D. Cal, Feb. 21, 2014) (sealing “a compilation of sales
il data, market research, consumer research, advertising data and marketing
. strategy”’).)
2
13 The following page and line numbers contain information that reflects the internal
investigation, research, and processes Apple used to address consumer complaints
14. of unexpected power-off events (“UPOs”): 19:20-21, 20:1-9, 20:14-18, 28:5-6,
28:19-25, 29:25-30:3, 30:7-8, 33:24, 36:5-10. The investigation, research, and
15 action processes Apple uses to improve its operating systems, including ils efforts
to address UPO events is confidential, proprietary information that would provide
16 a roadmap to help Apple’s competitors better understand Apple’s troubleshooting
process. (Nierlich Decl. 5.) For examples, page 19:20-21 and page 20:1-9, 14
17 18 of the transcript contain a description of how Apple responded when some
consumers complained of UPOs, including which employees were apprised of the
1B issue and what policies and procedures were put in place to investigate. /d. The
same passages also describe a report commissioned by Apple and the proprietary
i9 findings of that report. /d, Pages 20:14-18 and 28:5-6 also contain engineering
~ conchisions from confidential reports commissioned by Apple. id. This
20 information was kept highly confidential by Apple and would cause competitive
harm if made public. (/d. {4 3, 5, 8.) The Court has already agreed that many of
9] the corresponding SAC passages should remain sealed because they concern
“Apple’s internal and confidential procedures” and “decision making.” (See Dkt.
29 314 at 3-6; Compare, e.g., Tr. at 20:14-18 with SAC $f] 388-389.)
23 - . .
3. Engineering and Technical Details.
24.
25 Engineering and technical details, including specific, confidential details of
products, business strategies, and internal processes, are frequently sealed. See,
2% e.g., Opperman v. Path, Inc., No. 13-00453-JST, 2017 WL 1036652, at *4 (N.D.
Cal. Mar. 17, 2017) (sealing details about a party’s “internal review processes”);
29 Reilly v. MediaNews Grp. Inc., No, 06-04332 SI, 2007 WL 196682, at *2, 4 (N.D.
Cal. Jan. 24, 2007) (sealing documents that, if public, would “allow competitors to
92 anticipate and react to actions taken by defendants in the future”); Stanislaus F ood
Page 51 of 55

 

 

 
Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 52 of 55

 

Clerk of the Court
May 2, 2020
Page 52 of 55
i
2
3 10. Because of the nature of Cotchett, Pitre & McCarthy, LLP’s conflict of
4 interest in the Lithium case (a case involving, of all things, Apple’s batteries), most
5 likely the instant case (involving, of all things, Apple’s batteries) will have to start
6 over from the very beginning.
7
8 11.  Cotchett, Pitre & McCarthy, LLP have two major conflicts of interest, any
? one of which constitutes more than sufficient grounds for disqualification.
10
i
LP 12. In the first place, it is not fair for Cotchett, Pitre & McCarthy, LLP to
13 represent Apple in another case, when it is fighting Apple in the instant case.
14.
15 13. AS shown in Exhibits “A,” “By” “Cy” “D2,” “RY, “Fy” “G,” “HH,” “7,” and “Ss,

16 “W,” and “X,” the Plaintiffs’ attorneys — Cotchett, Pitre & McCarthy, LLP — not

 

 

i7 only have a very major conflict of interest, as the firm _has apparently actually
18
19
Prods. Co. v. USS-POSCO Indus., No. 09-00560, 2012 WL 6160468, at *6 (E.D.
30 Cal, Dec. 11, 2012) (sealing discovery documents containing “business and
pricing strategies” and details of how “Defendants intend[ed] to compete in the tin
91 mili market.”); Phillips, 307 F.3d at 1211; Mezzadri, 2015 WL 12564223, at *2.
22
The following page/line numbers contain engineering and technical details that
2 should remain sealed: 20:19, 20:14-18, 28:5-6, and 33:24. For example, page
20:1-9; page 20:14-18; page 28:5-6; and page 33:24 contain engineering
3A. conclusions—-including data about the numbers of devices experiencing UPOs—
from confidential reports commissioned by Apple. (Nierlich Decl. 6.) Unsealing
a this information would reveal data that Apple spent significant resources
collecting and would place Apple at a significant competitive disadvantage. Ud.
26 3, 6, 8.) The Court has already sealed the SAC paragraphs that contain all the same
engineering and technical details in these transcript passages. (See Dkt. 314 at
97 3:18, 4:26-5:3, 5:16 (sealing SAC §ff 5, 388, 389, 396).)
28

Page 52 of 55

 

 

 
 

 

 

 

 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 53 of 55
Clerk of the Court
May 2, 2020
Page 53 of 55
]
9 represented (and still represents)?> Apple (in the Lithium case), but the firm has
2 apparently also had numerous occasions of unfair and unwarranted access _to
4 numerous confidential files relating to Apple’s battery business (and other aspects of
5 Apple’s business), even going so far as to have access to aspects of joint discovery
6 (regarding both direct and indirect purchasers) about Apple’s batteries, systems,
7 and/or related — all of which is not only unfair, but which may possibly help account
8 for the firm’s highly unusual and extremely cavalier attitude in this case — an attitude
9 which has even gone so far as to garner formal sanctions from the Honorable Judge
10 Edward Davila.
il
12 ys ; .
14. Unfortunately, the type of violation described above is much more harmful
i3 , .
than what happened a few months ago when Apple” requested sanctions against
14 . . .
Cotchett, Pitre & McCarthy, LLP, and when the Court granted those sanctions in
15
part.
16
7
25 Please note, also, that as mentioned previously, and as shown in one or more exhibits, it is also
18 quite significant that often the “Direct” and “Indirect” purchaser case details in the Lithium case were
t interwoven together, and on purpose, by the court and/or by the parties, etc. Numerous exhibits
19 illustrate Cotchett, Pitre & McCarthy, LLP’s integral involvement in representing Apple.
2
3] 26 Back then, the damage was far from fatal to the case in its present form. The case could continue,
and Apple itself stated the following (page 24 of ECF-313):
22
22 Nor will there be any prejudice to the class if Mr. Cotchett and Mr. Molumphy are
terminated from their appointment as class counsel. This Court has already
D4 appointed Mr. King from Kaplan Fox & Kilsheimer LLP as Interim Co-Lead
Counsel. (Appointment Order at 4. GOTOSFCY4187) In so doing, the Court noted
DAs Mr. King’s and his firm’s “extensive knowledge of and experience in prosecuting
complex litigation and class actions.” (Id.) The Court further appointed twenty-
26 three attorneys to the Plaintiffs’ Executive Committee (id. at 4-6), and fourteen
attorneys to the Steering Committee (id. at 6-7). There is no scarcity of qualified
27 attorneys on Plaintiffs’ side competent to represent the class’s interests.
28
Page 53 of 55

 

 

 
 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 54 of 55

Clerk of the Court
May 2, 2020
Page 54 of 55

The Court’s Order is obviously part of the record, and has been discussed herein, but
it is quite interesting that the Honorable Judge Edward Davila reportedly stated the
following (at least according to Alaina Lancaster, in an article published on May 30,
2019, approximately two weeks before the Court’s subsequent Order of 6-14-19
[ECF-350]):27

“The remedy here — I think it’s a good remedy — is remove those
two counsel,” said Judge Edward Davila of the Northern District of

California.

15. In light of all that has happened, more than mere “removal” of two

individuals is now necessary.

16. This time around, things are much different.

17. Too much damage had been done, and most likely there will be no reason to

believe that unfair prejudice has not occurred.

18. Accordingly, the undersigned respectfully request that the Court exercise its

discretion to resoive this matter.

 

27 As accessed at https://www.law.com/therecord er/2019/05/30/judge-disappointed-over-sanctions-
in-alleged-apple-iphone-throttling-case/#

Page 54 of 55

 

 
 

 

Case 5:18-md-02827-EJD Document 423 Filed 05/11/20 Page 55 of 55
Clerk of the Court
May 2, 2020
Page 55 of 55
i
2 Sincerely,
‘4 Edward W. Orr Darlene D. Orr
5
122 Ridge Road
6 Terryville, CT 06786
7) Telephone: 203-658-4977
&
CRS/DDO:fw7269872
9
10 Enc.: As described and/or referenced herein®®
mi
12
13
14
45
16
i7
18
19
au
21
22
23
24
25
< 28 The undersigned also hereby state that, as a result of the aforementioned and repeated ADT-interrelated
26 issues and their aftermath, in combination with the events of the current State of National Emergency, the
undersigned have proofread this document to the best of their ability under the constraints at hand,
a inchiding, but not limited to, time constraints, et al. It is hoped that all page references and related are
correct, and we have proofread this document four times. We have submitted this decument in good faith.
2b
Page 55 of 55

 

 

 
